Title: James Lovell to Abigail Adams, 14 May 1780
From: Lovell, James
To: Adams, Abigail



Madam

May 14th. 1780


The inclosed Papers will show you how the Business of Mr. A’s Accounts has been conducted—with indecent Delay. I presume the Treasury will draw a Bill of Exchange for the Balance.—You had all the News respecting Mr. Adams which has yet come to us. We hear some agreable Things from Mr. Carmichael at Madrid where he was preparing for Mr. Jay’s Reception who remained at Cadiz.
It is not necessary for you to send any Extracts to Mr. A——of what is here conveyed respecting his Accounts as I have already done it in Cyphers of which I shall make duplicates.
I can only add to what I before said about Exchange, that you will certainly do well to get all the continental you can just at this Time. It cannot fail to be a Benefit.

Yrs. with Esteem,
JL

